DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control room, programmable instillation or other control means of claim 1,  the other bottles or extinguishing systems of claim 4, the lower thread of claims 5, 11 and 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
The second claim 14 is objected to because of the following informalities:  the last 2 claims are both labeled 14.   Appropriate correction is required.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
The object of this invention refers to a device comprising, connected to an electronic board and to a power line, a tiny end of line incorporated in a housing adapted to be installed in the heads of fire extinguishing systems, of those15 constituted by bottles or reservoirs of gas, powder, water, foam, etc., operating by means of the activation de discharge valves or devices, with the aim to control, every moment, whether the electric, pneumatic, hydraulic or manual heads of the said systems are perfectly screwed, and warn, when they are not, the control room, programmable automaton or other control means that the fire extinguishing20 system has an improperly installed head. 

Concretely, what the invention proposes, as it was stated above, is an electronic device applicable to the heads of fire extinguishing systems , of gas, powder, water, foam, etc., the function of which is to activate discharge valves or10 devices, the aim of which is to control, every moment, that the said heads are perfectly installed and, if they are not, warn the control room, programmable automaton or other control means of the fire extinguishing system. 

To fasten the main body (1), after the position sought has been chosen, it possesses a side thread (17) adapted for inserting a locking screw (21) that, when it crosses the housing wall (9) is interlocked, prisoner, in the internal nut (13)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims are replete with errors too numerous to mention specifically.  The following noted informalities are merely exemplary thereof.
Claim 1 recites the limitation "the fluid outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the thread" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the head" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said control room of the installation,” in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear what is meant by the term “arranged coupled.” Additionally it is unclear if the tem “it” is referring to the sensor, or some other device.
Claim 2 recites the limitation "the valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lower part of the main body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "its respective screws" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "same instigation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unclear of what installation the claim is referring to. Is the claim referring to the device of claim 1, or some other element.
s 5, 11 and 12 recites the limitation "the discharge valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 11 and 12 recites the limitation "the bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 11 and 12 recites the limitation "reservoir" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 11 and 12 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 5, 11 and 12 it is unclear what is meant by the term “an internal nut has been provided to the housing of the main body provided with a lower thread.” Does the claim require the internal nut tot have the lower thread, or the main body? 
Claim 6 recites the limitation "the axis of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7 and 13, the examiner is unable to determine what the language of claims 7 and 13 means. 
Regarding claims 8, 14 and the second 14, the examiner is unable to determine what the language of claims 8, 14 and the second 14 means. 
Claims 8, 14 and the second 14, recites the limitation "the position sought" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the examiner is unclear how  either a  bottle cylinder, a bottom reservoir, a gas cylinder a powder cylinder a water cylinder or a foam cylinder can be a complete fire extinguishing system.

Claim 10 recites the limitation "the discharge valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9 and 10 is/are rejected, as best as understood, under 35 U.S.C. 102(a)(2) as being anticipated by Kjellman (2008/0133529).
Regarding claim 1, Kjellman shows a safety monitoring device (fig 1) for fire extinguishing systems, characterized in that it comprises a main body (16) couplable to any type of heads of a fire extinguishing system, that incorporates in general the fluid outlet, of as well electric, pneumatic, hydraulic or manual activation and the thread (threads on 115) of the valve, possessing a sensor (132, 134), connected to an electronic board (20) and, through it, to a control room, programmable automaton or other control means (20) of the extinguishing system, that detects whether the head (16, 14) is correctly screwed and that, if it is not, sends a signal, through the electronic board, to the said control room of the installation (the room where 20 is located).  

Regarding claim 5,  for coupling the main body, screwed between the discharge valve  or device of the bottle reservoir or extinguishing system, an internal nut (118) has been provided to the housing (116) of the main body  provided with a lower thread (threads on 118).  
Regarding claim 6,  the internal nut (118) is coupled in the axis of the housing (fig 4), so that the main body (1) freely rotates about it, to be able to place it in any position.  
Regarding claim 9,  wherein the fire extinguishing system, is one of a bottle cylinder (12).
Regarding claim 10,  the fire extinguishing system, is screwed between the discharge valve (114) or the device (116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claims 3 and 11, Kjellman shows all aspects of the applicant’s invention as in claims 2 and 5 above, but fails to disclose  the sensor  is housed behind a protecting cover laterally fastened on the body  by means of its respective screws, together with the electronic board  and a power strip  from which a wiring starts that, through a gland, connect with the control room.  
However, Tischhauser et al. teaches a sensor (14, 18) that is housed behind a protecting cover (10, or the cover that screws to the screw holes in 10) laterally fastened on the body  by means of its respective screws (the the screw holes in 10). Tischhauser et al. also teaches that the electronic board (12) and power strip (16) are also hosed behind the protective cover (fig 1). Additionally, the examiner notes that since the container 10 is fluid resistant, the wires leaving the container form the sensor must pass through some sort of gland.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to enclose the sensor of Kjellman with a protective cover that is screwed I to place in order to keep fluid away from the sensor as taught by   Tischhauser et al.  (fluid resistant container).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add an electronic board and power strip to the device of   Kjellman as modified above and have them located behind the protective cover in order to power the sensor.


Claims 4 and 12 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Kjellman (2008/0133529) as modified by Tischhauser et al. (4,700,027) above, further in view of Rogala et al. (9,714,718).
Regarding claims 4 and 12, Kjellman as modified above shows all aspects of the applicant’s invention as in claims 3 and 5, but fails to show, the wiring connects in series with other bottles or extinguishing systems of the same installation. 
However, Rogala et al. teaches multiple wires from sensors in multiple bottles connected in series (fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect multiple sensors and bottles to the system in order to monitor more than one connection with the control center.

Claims 7 and 13 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Kjellman (2008/0133529) in view of Hansen (4,304,424).
Regarding claims 6 and 7, Kjellman shows all aspects of the applicant’s invention as in claim 5 above, but fails to disclose  for screw and locking the internal nut, this latter possesses a trough transversal hole, in a upper thickening, and the main body a lug  in which a tightening and locking bolt is inserted.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a transverse hole to the main body and have a locking bolt be threaded into it in order to prevent rotation and separation of the main body from the bottle.

Claims 8, 14 and the second 14 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Kjellman (2008/0133529) in view of Hansen (4,304,424).
Regarding claims 8, 14 and the second 14, Kjellman shows all aspects of the applicant’s invention as in claim 2, 5 and 6 above, but fails to disclose to fasten the main body  in the position sought, this latter possesses a thread  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw  that crosses the wall of the housing  and is interlocked, prisoner, in the internal nut.
However, Hansen teaches a connection that includes a main body (16). The main body possesses a thread (for 37)  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw (37)  that crosses the wall of the housing  and is interlocked, prisoner, in the internal nut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a thread to the main body and have a locking screw be threaded into it in order to prevent rotation and separation of the main body from the bottle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/6/2021